        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 1 of 21



JACQUELINE LEONARD (NY Bar No. 5020474)
Natural Resources Section
Jacqueline.leonard@usdoj.gov
(202) 305-0493
ANDREW KNUDSEN (DC Bar No. 1019697)
Andrew.knudsen@usdoj.gov
(202) 353-7466
Environmental Defense Section
U.S. Department of Justice
Environment and Natural Resources Division
P.O. Box 7611
Washington, DC 20044-7611

Attorneys for Federal Defendants


  CENTER FOR BIOLOGICAL DIVERSITY, et al.,

                           Plaintiffs,


                     v.                                   Civil Case No. 1:20-cv-103-RDM

  U.S. ARMY CORPS OF ENGINEERS, et al.

                           Federal Defendants,

                     and

  FG LA LLC,

                           Defendant-Intervenors.



         FEDERAL DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

       Pursuant to Rule 8 of the Federal Rules of Civil Procedure, Federal Defendants the

United States Army Corps of Engineers (“the Corps”) and Lieutenant General Todd T. Semonite

in his official capacity as Commanding General, U.S. Army Corps of Engineers (together,

“Federal Defendants”), by and through their undersigned counsel, submit the following Answer

to the claims and allegations set forth in Plaintiffs’ Complaint for Declaratory and Injunctive

Relief (ECF No. 1). The numbered paragraphs in this Answer correspond to the numbered
         Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 2 of 21




paragraphs in Plaintiffs’ Complaint.

       Federal Defendants deny any and all allegations of Plaintiffs’ Complaint, whether express

or implied, that are not specifically admitted, qualified, or denied by this Answer.

                                        INTRODUCTION

   1. The allegations set forth in Paragraph 1 of the Complaint constitute characterizations of

Plaintiffs’ case, to which no response is required. To the extent a response is required, the

allegations are denied.

   2. Federal Defendants lack sufficient knowledge to admit or deny the allegations in the first

and second sentences of Paragraph 2. To the extent a response is required, the allegations are

denied. The allegations in the third sentence purport to characterize a magazine article, which

speaks for itself and is the best evidence of its content. To the extent the allegations are

inconsistent with the magazine article, they are denied. Federal Defendants aver that the

magazine article post-dates the final agency action in this case and is not part of the

administrative record. The allegations in the fourth and fifth sentences are vague and are

therefore denied.

   3. As to the first sentence of Paragraph 3, Federal Defendants admit that the proposed

project site is located along the Mississippi River and that some portion of the project site was

formerly the site of two 19th-century sugar plantations. Federal Defendants deny the remainder

of the allegations in the first sentence of Paragraph 3. Federal Defendants lack sufficient

information to admit or deny the allegations in the second sentence of Paragraph 3. To the extent

a response is required, the allegations in the second sentence are denied. The allegations set

forth in the third and fourth sentences of Paragraph 3 are vague and are therefore denied.

   4. As to the first sentence of Paragraph 4, Federal Defendants admit that the project includes



                                                  2
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 3 of 21




construction of a facility that will fabricate plastic materials used to manufacture consumer

products. Federal Defendants deny the remainder of the allegations in the first sentence of

Paragraph 4. Federal Defendants deny the allegations in the second sentence of Paragraph 4.

   5. Federal Defendants deny the allegations set forth in Paragraph 5.

   6. As to the first, second, third, and fourth sentences of Paragraph 6, Federal Defendants

lack sufficient information to admit or deny the allegations. To the extent a response is required,

the allegations are denied. Federal Defendants deny the allegations in the fifth sentence of

Paragraph 6.

   7. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 7. To the extent a response is required, the allegations are denied. To the extent the

allegations in Paragraph 7 characterize documents in the administrative record, those documents

speak for themselves and are the best evidence of their contents.

   8. The allegations set forth in Paragraph 8 are vague and are therefore denied.

   9. As to the first sentence of Paragraph 9, Federal Defendants admit that some portion of the

project site was formerly the site of two 19th-century sugar plantations. Federal Defendants

deny the remainder of the allegations in the first sentence of Paragraph 9. The allegations in the

second sentence of Paragraph 9 purport to characterize the Corps’ decision document associated

with the permit and its supporting materials, as well as information from the State of Louisiana,

which speak for themselves and are the best evidence of their content. To the extent the

allegations are inconsistent with the Corps’ decision document and supporting materials and the

information provided by Louisiana, the allegations are denied.

   10. Federal Defendants admit the first sentence of Paragraph 10. Federal Defendants deny

the second sentence of Paragraph 10. As to the third sentence of Paragraph 10, Federal



                                                 3
         Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 4 of 21




Defendants admit the third sentence but aver that one permit was issued under Section 10 of the

Rivers and Harbors Act, rather than multiple “required authorizations.”

   11. The allegations set forth in the first sentence of Paragraph 11 constitute characterizations

of Plaintiffs’ case, to which no response is required. To the extent a response is required, the

allegations are denied. Federal Defendants admit that the Corps did not prepare an EIS. The

remaining allegations in the second sentence of Paragraph 11, and the allegations in the third

sentence of Paragraph 11 are denied.

   12. The allegations set forth in Paragraph 12 are denied.

   13. The allegations set forth in Paragraph 13 are denied.

   14. The allegations set forth in Paragraph 14 consist of characterizations of the relief sought

by Plaintiffs in this case, to which no response is required. To the extent a response is required,

the Federal Defendants deny Plaintiffs are entitled to the relief requested or any relief

whatsoever.

                                 JURISDICTION AND VENUE

   15. The allegations set forth in Paragraph 15 of the Complaint consist of legal conclusions,

to which no response is required. To the extent a response is required, the allegations are denied.

   16. The allegations set forth in Paragraph 16 consist of legal conclusions, to which no

response is required. To the extent a response is required, the allegations are denied.

                                             PARTIES

   17. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 17 of the Complaint. To the extent a response is required, the allegations are denied.

   18. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 18. To the extent a response is required, the allegations are denied.



                                                  4
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 5 of 21




   19. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 19. To the extent a response is required, the allegations are denied.

   20. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 20. To the extent a response is required, the allegations are denied.

   21. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 21. To the extent a response is required, the allegations are denied.

   22. Federal Defendants lack sufficient information to admit or deny the allegations set forth

in Paragraph 22. To the extent a response is required, the allegations are denied.

   23. Federal Defendants lack sufficient information to admit or deny the allegations set forth

in Paragraph 23. To the extent a response is required, the allegations are denied.

   24. Federal Defendants lack sufficient information to admit or deny the allegations set forth

in Paragraph 24. To the extent a response is required, the allegations are denied.

   25. Federal Defendants lack sufficient information to admit or deny the allegations in the first

and second sentences in Paragraph 25. To the extent a response is required, the allegations are

denied. As to the third sentence of Paragraph 25, Federal Defendants deny that the Plaintiffs

submitted comments to the Corps on “the draft Clean Water Act and Rivers and Harbors Act

permits and Formosa’s Environmental Assessment Statement (the draft Environmental

Assessment submitted by Formosa).” Federal Defendants aver that Plaintiffs submitted

comments on the August 27, 2018 public notice for the permit application. The remaining

allegations in the third sentence are vague and are therefore denied.

   26. The allegations set forth in Paragraph 26 are denied.

   27. The allegations set forth in Paragraph 27 are denied.

   28. Federal Defendants admit the first and second sentences of Paragraph 28. As to the third



                                                 5
         Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 6 of 21




sentence of Paragraph 28, Federal Defendants admit that the Corps is authorized by federal law

to issue permits and authorizations for activities involving the discharge of dredged or fill

materials into waters of the United States, including wetlands, upon satisfaction of certain

conditions. To the extent that the allegations in the third sentence of this Paragraph inaccurately

characterize the Corps’ responsibilities or are inconsistent with delegation of authority or federal

law, they are denied.

   29. As to the first sentence of Paragraph 29, Federal Defendants admit that Lieutenant

General Todd T. Semonite is the Chief of Engineers and Commanding General of the U.S. Army

Corps of Engineers. The remaining allegations in the first sentence of Paragraph 29 constitute

characterizations of Plaintiffs’ case, to which no response is required. As to the second and third

sentences of Paragraph 29, Federal Defendants admit that the Chief of Engineers and

Commanding General has duties assigned or delegated to him by federal law or policy. To the

extent that the allegations in the second and third sentences inaccurately characterize the

responsibilities of the Chief of Engineers and Commanding General as delegated or specified by

federal law or regulations or policy, they are denied. Federal Defendants admit the allegations in

the fourth sentence of Paragraph 29.

   30. The allegations set forth in Paragraph 30 are denied.

                                STATUTORY BACKGROUND

   31. Paragraph 31 of the Complaint purports to quote or characterize federal statutes, which

speak for themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal statutes, they are denied.

   32. Paragraph 32 purports to quote or characterize federal statutes and regulations, which

speak for themselves and are the best evidence of their content. To the extent the allegations are



                                                  6
         Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 7 of 21




inconsistent with the federal statutes or regulations, they are denied.

   33. Paragraph 33 purports to characterize federal statutes and regulations, which speak for

themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal statutes or regulations, they are denied.

   34. Paragraph 34 purports to quote or characterize federal statutes, which speak for

themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal statutes, they are denied.

   35. Paragraph 35 purports to quote or characterize federal regulations, which speak for

themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal regulations, they are denied.

   36. Paragraph 36 purports to quote or characterize federal regulations, which speak for

themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal regulations, they are denied.

   37. Paragraph 37 purports to quote or characterize federal statutes and regulations, which

speak for themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal statutes or regulations, they are denied.

   38. Paragraph 38 purports to quote or characterize federal statutes and regulations, which

speak for themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal statutes or regulations, they are denied.

   39. Paragraph 39 purports to quote or characterize federal statutes and regulations, which

speak for themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal statutes or regulations, they are denied.

   40. Paragraph 40 purports to characterize federal regulations, which speak for themselves and



                                                  7
          Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 8 of 21




are the best evidence of their content. To the extent the allegations are inconsistent with the

federal regulations, they are denied.

   41. Paragraph 41 purports to quote or characterize federal regulations, which speak for

themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal regulations, they are denied.

   42. Paragraph 42 purports to quote or characterize a federal regulation, which speaks for

itself and is the best evidence of its content. To the extent the allegations are inconsistent with

the federal regulation, they are denied.

   43. The first sentence of Paragraph 43 contains conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied. The second sentence

of Paragraph 43 characterizes Executive Order 12,898, which speaks for itself and is the best

evidence of its content. To the extent the allegation is inconsistent with the Executive Order, it is

denied.

   44. Paragraph 44 purports to characterize federal regulations, which speak for themselves and

are the best evidence of their content. To the extent the allegations are inconsistent with the

federal regulations, they are denied.

   45. Paragraph 45 purports to characterize a federal statute, which speaks for itself and is the

best evidence of its content. To the extent the allegations are inconsistent with the federal

statute, they are denied.

   46. Paragraph 46 purports to quote or characterize a federal statute, which speaks for itself

and is the best evidence of its content. To the extent the allegations are inconsistent with the

federal statute, they are denied.

   47. Paragraph 47 purports to quote or characterize a federal statute and federal regulations,



                                                  8
         Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 9 of 21




which speak for themselves and are the best evidence of their content. To the extent the

allegations are inconsistent with the federal statute or regulations, they are denied.

   48. Paragraph 48 purports to quote or characterize a federal regulation, which speaks for

itself and is the best evidence of its content. To the extent the allegations are inconsistent with

the federal regulation, they are denied.

   49. Paragraph 49 purports to quote or characterize the National Park Service’s National

Register Bulletin 41, which speaks for itself and is the best evidence of its content. To the extent

the allegations are inconsistent with the National Register Bulletin 41, they are denied.

   50. Paragraph 50 purports to quote or characterize a federal statute and federal regulations,

which speak for themselves and are the best evidence of their content. To the extent the

allegations are inconsistent with the federal statute or regulations, they are denied.

   51. Paragraph 51 purports to characterize a federal statute, which speaks for itself and is the

best evidence of its content. To the extent the allegations are inconsistent with the federal

statute, they are denied.

   52. Paragraph 52 purports to quote or characterize a federal statute, which speaks for itself

and is the best evidence of its content. To the extent the allegations are inconsistent with the

federal statute, they are denied.

                        FACTS AND PROCEDURAL BACKGROUND

   53. Federal Defendants admit that the project includes construction of a facility that will

fabricate plastic materials used to manufacture consumer products. Federal Defendants lack

sufficient information to admit or deny the remaining allegations in Paragraph 53 of the

Complaint. To the extent a response is required, those remaining allegations are denied.

   54. Federal Defendants lack sufficient information to admit or deny the allegations in



                                                  9
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 10 of 21




Paragraph 54. To the extent a response is required, the allegations are denied.

   55. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 55. To the extent a response is required, the allegations are denied.

   56. As to the first sentence of Paragraph 56, Federal Defendants admit that the project site is

on fields and wetlands along the Mississippi River and that some portion of the project site was

formerly the site of two 19th-century sugar plantations. Federal Defendants deny the remaining

allegations in the first sentence of Paragraph 56. Federal Defendants aver that the proposed

project is situated on an approximately 2,319-acre site, of which approximately 1,500 acres will

be developed for the project, and that the site is currently a large agricultural farm which grows

sugarcane and other crops for sale. As to the second sentence of Paragraph 56, Federal

Defendants admit the project site contains 909 acres of jurisdictional forested and herbaceous

wetlands and other waters of the United States, and that migratory birds and bald eagle nests may

be present in the project area. Federal Defendants lack sufficient information to admit or deny

the remaining allegations in the second sentence of Paragraph 56. To the extent a response is

required, those allegations are denied. As to the third sentence of Paragraph 56, Federal

Defendants admit that the Pallid sturgeon has the potential to occur in the vicinity of the project

site. Federal Defendants deny the remaining allegations in the third sentence of Paragraph 56.

   57. As to the first sentence of Paragraph 57, Federal Defendants admit that the Plastics

Facility would include the construction of a $9.4 billion petrochemical complex. Federal

Defendants lack sufficient information to admit or deny the remaining allegations in Paragraph

57. To the extent a response is required, those allegations are denied.

   58. As to the first sentence of Paragraph 58, Federal Defendants admit that construction of

the Plastics Facility would permanently impact 61.7 acres of wetlands. Federal Defendants deny



                                                 10
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 11 of 21




the remaining allegations in the first sentence of Paragraph 58. Federal Defendants aver that the

Plastics Facility would permanently impact 54.5 acres of other waters of the United States. The

allegations in the second, third, and fourth sentences of Paragraph 58 are vague and are therefore

denied. Federal Defendants lack sufficient information to admit or deny whether the photograph

included in Paragraph 58 depicts “[t]he site of the proposed Plastics Facility.” To the extent a

response is required, Federal Defendants deny that this photograph depicts the site of the

proposed facility.

   59. The allegations in Paragraph 59 are vague and are therefore denied.

   60. The allegations in Paragraph 60 are vague and are therefore denied.

   61. The allegations set forth in the first, second, and third sentences of Paragraph 61 are

vague and are therefore denied. Federal Defendants deny the allegations in the fourth sentence

of Paragraph 61.

   62. The allegations in Paragraph 62 are vague and are therefore denied.

   63. The allegations in the first and fifth sentences of Paragraph 63 are vague and are

therefore denied. Federal Defendants lack sufficient information to admit or deny the allegations

in the second sentence of Paragraph 63. To the extent a response is required, those allegations

are denied. The allegations in the third and fourth sentences of Paragraph 63 purport to

characterize an unrelated court decision, which speaks for itself and is the best evidence of its

content. To the extent the allegations in the third and fourth sentences are inconsistent with that

decision, they are denied.

   64. Federal Defendants deny the allegations in the first sentence of Paragraph 64. Federal

Defendants admit the allegations in the second sentence of Paragraph 64.

   65. The allegations in the first and second sentences of Paragraph 65 purport to characterize



                                                 11
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 12 of 21




the decision document associated with the permit, which speaks for itself and is the best evidence

of its content. To the extent the allegations are inconsistent with the decision document, they are

denied. The allegations in the third sentence of Paragraph 65 purport to characterize unspecified

documents from the State of Louisiana. The allegations are vague and are therefore denied.

   66. Federal Defendants deny the allegations in Paragraph 66 and aver that the former Acadia

Cemetery is located within other waters of the United States.

   67. The allegations in Paragraph 67 purport to characterize the decision document associated

with the permit, which speaks for itself and is the best evidence of its content. To the extent the

allegations are inconsistent with the decision document, they are denied.

   68. The allegations in Paragraph 68 purport to characterize the decision document associated

with the permit, which speaks for itself and is the best evidence of its content. To the extent the

allegations are inconsistent with the decision document, they are denied.

   69. The allegations in the first sentence of Paragraph 69 purport to characterize documents

submitted by the Corps to the State Historic Preservation Office (“SHPO”) and the tribal liaison,

which speak for themselves and are the best evidence of their content. To the extent the

allegations are inconsistent with those documents, they are denied. The allegations in the second

sentence purport to characterize the Corps’ decision document, which speaks for itself and is the

best evidence of its content. To the extent the allegations are inconsistent with that document,

they are denied. Federal Defendants aver that the Corps submitted its determination to the SHPO

on January 28, 2019, and that the SHPO’s concurrence letters were dated October 29, 2018, and

November 9, 2018. The decision document contained a clerical error regarding these dates.

   70. The allegations in Paragraph 70 purport to characterize the decision document associated

with the permit, which speaks for itself and is the best evidence of its content. To the extent the



                                                 12
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 13 of 21




allegations are inconsistent with the decision document, they are denied.

   71. The allegations in Paragraph 71 purport to characterize unspecified “[p]ublic records

released by the State Division of Archeology [sic].” The allegations in Paragraph 71 are vague

and are therefore denied.

   72. Federal Defendants admit the allegations in the first sentence of Paragraph 72. As to the

second sentence of Paragraph 72, Federal Defendants deny that Plaintiff Healthy Gulf submitted

a letter. Federal Defendants admit the remaining allegations in the second sentence of Paragraph

72. As to the third sentence of Paragraph 72, Federal Defendants admit that the Corps has not

responded to the December 18, 2019 letter and deny the remaining allegations.

   73. As to the first sentence of Paragraph 73, Federal Defendants aver that the population in

the vicinity of the project site is 50 percent or more African American. Federal Defendants deny

that the federal action will affect historic and cultural resources or have a disproportionately high

or adverse human health or environmental effect on minority or low-income populations.

Federal Defendants lack sufficient information to admit or deny the remaining allegations in the

first sentence of Paragraph 73. To the extent a response is required, those allegations are denied.

As to the second sentence of Paragraph 73, Federal Defendants admit that the project site is in St.

James Parish and within a 2-mile radius of an 87 percent minority population. Federal

Defendants lack sufficient information to admit or deny the remaining allegations in the second

sentence of Paragraph 73. To the extent a response is required, those allegations are denied. As

to the third sentence of Paragraph 73, Federal Defendants aver that the project site is about one

mile from a school and a church, and deny the remaining allegations. The allegations in the

fourth sentence of Paragraph 73 are vague and are therefore denied.

   74. The allegations in the first sentence of Paragraph 74 characterize unspecified data from



                                                 13
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 14 of 21




the U.S. Environmental Protection Agency. These allegations are vague and are therefore

denied. The second and third sentences of Paragraph 74 are vague and are therefore denied.

   75. Federal Defendants lack sufficient information to admit or deny the allegations in

Paragraph 75. To the extent a response is required, the allegations are denied.

   76. Federal Defendants admit that the Corps issued a joint notice with the Louisiana

Department of Environmental Quality (“LDEQ”) on August 27, 2018. The remaining

allegations in Paragraph 76 purport to characterize the joint notice, which speaks for itself and is

the best evidence of its content. To the extent the allegations are inconsistent with the joint

notice, they are denied.

   77. Federal Defendants admit the allegations in Paragraph 77.

   78. The allegations in Paragraph 78 purport to characterize the joint notice issued by the

Corps and the LDEQ, which speaks for itself and is the best evidence of its content. To the

extent the allegations are inconsistent with the joint notice, they are denied. Federal Defendants

aver that the Corps sent copies of its archaeologist’s determination, not the Joint Notice, to the

State Archaeologist which is also referred to as the SHPO.

   79. The allegations in Paragraph 79 purport to characterize comments submitted to the Corps

by some of the Plaintiffs, which speak for themselves and are the best evidence of their contents.

To the extent the allegations are inconsistent with those comments, they are denied.

   80. Federal Defendants admit the allegations in Paragraph 80.

   81. Federal Defendants admit the allegations in Paragraph 81.

   82. Federal Defendants admit that the Corps authorized permanent impacts to approximately

53.2 acres of jurisdictional herbaceous wetlands, 8.5 acres of forested wetlands, and 54.5 acres of

other waters of the United States. Federal Defendants deny the remaining allegations of



                                                 14
          Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 15 of 21




Paragraph 82.

   83. The allegations in Paragraph 83 purport to characterize the decision document associated

with the permit, which speaks for itself and is the best evidence of its content. To the extent the

allegations are inconsistent with the permit and associated decision document, they are denied.

   84. The allegations in Paragraph 84 purport to characterize the permit and associated decision

document, which speak for themselves and are the best evidence of their contents. To the extent

the allegations are inconsistent with the permit and associated decision document, they are

denied.

   85. Federal Defendants deny the allegations in Paragraph 85.

   86. The allegations in the first sentence of Paragraph 86 purport to characterize the decision

document associated with the permit, which speaks for itself and is the best evidence of its

content. To the extent the allegations are inconsistent with the decision document, they are

denied. Federal Defendants deny the allegations in the second sentence of Paragraph 86. In

addition, Federal Defendants deny all allegations of a violation of law.

   87. The allegations in Paragraph 87 purport to characterize the decision document associated

with the permit, which speaks for itself and is the best evidence of its content. To the extent the

allegations are inconsistent with the decision document, they are denied.

           FIRST CAUSE OF ACTION: VIOLATION OF THE APA AND NEPA

                    Failure to Prepare an Environmental Impact Statement

   88. Federal Defendants incorporate by reference all prior paragraphs in this Answer.

   89. Paragraph 89 purports to characterize a federal statute, which speaks for itself and is the

best evidence of its content. To the extent the allegations are inconsistent with the federal

statute, they are denied.

   90. Paragraph 90 consists of legal conclusions, to which no response is required. To the
                                                 15
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 16 of 21




extent a response is required, the allegations are denied.

   91. Paragraph 91 purports to characterize a federal regulation, which speaks for itself and is

the best evidence of its content. To the extent the allegations are inconsistent with the federal

regulation, they are denied.

   92. Paragraph 92 consists of legal conclusions, to which no response is required. To the

extent a response is required, the allegations are denied.

   93. Federal Defendants admit that the Corps determined that its permit action would not have

a significant environmental impact and therefore did not prepare an EIS, but deny all remaining

allegations in Paragraph 93.

   94. Federal Defendants deny the allegations in Paragraph 94.

          SECOND CAUSE OF ACTION: VIOLATION OF THE APA AND NEPA

 Issuance of Inadequate Environmental Assessment and Finding of No Significant Impact

   95. Federal Defendants incorporate by reference all prior paragraphs in this Answer.

   96. Paragraph 96 of the Complaint purports to quote and characterize federal regulations,

which speak for themselves and are the best evidence of their content. To the extent the

allegations are inconsistent with the federal regulations, they are denied.

   97. Federal Defendants deny the allegations in Paragraph 97.

   98. Paragraph 98 of the Complaint purports to quote and characterize federal regulations,

which speak for themselves and are the best evidence of their content. To the extent the

allegations are inconsistent with the federal regulations, they are denied.

   99. Federal Defendants deny the allegations in Paragraph 99.

   100.        Federal Defendants deny the allegations in Paragraph 100.

   101.        Federal Defendants deny the allegations in Paragraph 101.

   102.        The first and second sentences of Paragraph 102 purport to characterize federal
                                                 16
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 17 of 21




regulations, which speak for themselves and are the best evidence of their content. To the extent

the allegations are inconsistent with the federal regulations, they are denied. The third sentence

consists of legal conclusions, to which no response is required. To the extent a response is

required, the allegations are denied.

   103.        Federal Defendants deny the allegations in Paragraph 103.

   104.        The allegations in the first, second, and fourth sentences of Paragraph 104 of the

Complaint purport to characterize the alternatives analysis in the Environmental Assessment,

which speaks for itself and is the best evidence of its content. To the extent the allegations are

inconsistent with the alternatives analysis in the Environmental Assessment, they are denied. The

allegations in the third sentence of Paragraph 104 are denied.

   105.        Federal Defendants deny the allegations in Paragraph 105.

   106.        The allegations in Paragraph 106 of the Complaint purport to characterize federal

regulations, which speak for themselves and are the best evidence of their content. To the extent

a response is required, the allegations are denied.

   107.        Federal Defendants deny the allegations in Paragraph 107.

   108.        Federal Defendants deny the allegations in Paragraph 108.

                 THIRD CAUSE OF ACTION: VIOLATION OF THE
            RIVERS AND HARBORS ACT, CLEAN WATER ACT, AND APA

                       Arbitrary and Inadequate Public Interest Review

   109.        Federal Defendants incorporate by reference all prior paragraphs in this Answer.

   110.        The allegations in the first, second, third, and fourth sentences of Paragraph 110

of the Complaint purport to quote and characterize a federal regulation, which speaks for itself

and is the best evidence of its content. To the extent the allegations are inconsistent with the

federal regulation, they are denied. Federal Defendants deny the allegations in the fifth sentence


                                                 17
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 18 of 21




of Paragraph 110.

   111.        Federal Defendants deny the allegations in Paragraph 111.

   112.        Federal Defendants deny the allegations in the first sentence of Paragraph 112.

The allegations in the second sentence of Paragraph 112 consist of legal conclusions, to which no

response is required. To the extent a response is required, the allegations are denied.

   113.        Federal Defendants deny the allegations in Paragraph 113.

   114.        Federal Defendants deny the allegations in Paragraph 114.

                    FOURTH CAUSE OF ACTION: VIOLATION OF THE
                           CLEAN WATER ACT AND APA

                          Arbitrary Assessment of Project Alternatives

   115.        Federal Defendants incorporate by reference all prior paragraphs in this Answer.

   116.        Paragraph 116 purports to characterize federal regulations, which speak for

themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal regulations, they are denied.

   117.        Paragraph 117 purports to quote or characterize federal regulations, which speak

for themselves and are the best evidence of their content. To the extent the allegations are

inconsistent with the federal regulations, they are denied.

   118.        Federal Defendants admit the allegations in the first and second sentences of

Paragraph 118. The allegations in the third sentence of Paragraph 118 consist of legal

conclusions to which no response is required. To the extent a response is required, the

allegations are denied.

   119.        Federal Defendants deny the allegations in Paragraph 119.

   120.        Federal Defendants deny the allegations in Paragraph 120.

   121.        The allegations in the first sentence of Paragraph 121 purport to quote or


                                                 18
        Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 19 of 21




characterize federal regulations, which speak for themselves and are the best evidence of their

content. To the extent the allegations are inconsistent with the federal regulations, they are

denied. The allegations in the second sentence of Paragraph 121 consist of legal conclusions to

which no response is required. To the extent a response is required, the allegations are denied.

   122.        Federal Defendants deny the allegations in Paragraph 122.

                   FIFTH CAUSE OF ACTION: VIOLATION OF THE
                 NATIONAL HISTORIC PRESERVATION ACT AND APA

                  Arbitrary and Inadequate Consultation and Determination

   123.        Federal Defendants incorporate by reference all prior paragraphs in this Answer.

   124.        The allegations in Paragraph 124 of the Complaint purport to characterize a

federal statute and regulation, which speak for themselves and are the best evidence of their

contents. To the extent the allegations in Paragraph 124 are inconsistent with the federal statute

and regulation, they are denied.

   125.        Federal Defendants deny the allegations in Paragraph 125.

   126.        Federal Defendants deny the allegations in Paragraph 126.

                                     PRAYER FOR RELIEF

       The allegations in this section of the Complaint constitute Plaintiffs’ prayer for relief, to

which no response is required. To the extent a response is required, Federal Defendants deny

that Plaintiffs are entitled to the relief requested or any relief whatsoever.

                                       GENERAL DENIAL

       Any allegation not directly admitted or denied or otherwise responded to is denied.

Federal Defendants deny any and all allegations of Plaintiffs’ Complaint, whether express or

implied, that are not specifically admitted, qualified, or denied by this Answer.

       Respectfully submitted this 30th day of March, 2020.


                                                  19
       Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 20 of 21




                                             PRERAK SHAH
                                             Deputy Assistant Attorney General
                                             Environment & Natural Resources Division

                                              s/ Jacqueline M. Leonard
                                             JACQUELINE M. LEONARD (NY Bar
                                             No. 5020474)
                                             Trial Attorney
                                             Natural Resources Section
                                             ANDREW KNUDSEN (DC Bar No.
                                             1019697)
                                             Environmental Defense Section
                                             U.S. Department of Justice
                                             Environment & Natural Resources Division
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Tel: (202) 305-0493
                                                  (202) 353-7466
                                             Jacqueline.leonard@usdoj.gov
                                             Andrew.knudsen@usdoj.gov


Of Counsel:
MELANIE CASNER
Office of the Chief Counsel

MEGAN ROSS
Assistant Division Counsel
Mississippi Valley Division

ANN TRAN
Assistant District Counsel
New Orleans District
United States Army Corps of Engineers




                                        20
          Case 1:20-cv-00103-RDM Document 19 Filed 03/30/20 Page 21 of 21




                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 30th day of March, 2020, a copy of the foregoing was filed

through the Court’s CM/ECF management system and electronically served on counsel of

record.

                                                       /s/ Jacqueline M. Leonard             .
                                                       Jacqueline M. Leonard
                                                       Trial Attorney




                                                  21
